Case 1:20-cv-01122-WJM-KLM Document 43 Filed 04/21/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 20-cv-1122-WJM-KLM

  JANA DILLON JAMIESON,

         Plaintiff,

  v.

  HOVEN VISION LLC,

         Defendant.



                  ORDER MAKING ORDER TO SHOW CAUSE ABSOLUTE
                  AND SANCTIONING ATTORNEY RICHARD LIEBOWITZ


         Before the Court is Attorney Richard Liebowitz’s Response to the Court’s Order

  to Show Cause (“Response”) why he should not be sanctioned for filing his Complaint

  without a basis for personal jurisdiction. (ECF No. 33.) For the following reasons, the

  Order to Show Cause is made absolute, and Defendant Hoven Vision, LLC will be

  awarded its reasonable attorneys’ fees and costs incurred in defending this action.

                                            I. BACKGROUND

         On April 21, 2020, Plaintiff Jana Dillon Jamieson, represented by Liebowitz,

  initiated this copyright infringement action. (ECF No. 1.) On June 12, 2020, Defendant

  filed its Motion to Dismiss Plaintiff’s Complaint and for Sanctions, seeking attorneys’

  fees and costs as a sanction for Plaintiff’s filing of the Complaint without a good-faith

  basis for personal jurisdiction over Defendant. (ECF No. 15.) Plaintiff voluntarily

  dismissed her Complaint on July 6, 2020. (ECF No. 19.)
Case 1:20-cv-01122-WJM-KLM Document 43 Filed 04/21/21 USDC Colorado Page 2 of 6




         On December 1, 2020, the Court issued its Order to Show Cause, directing

  Liebowitz to show cause why he should not be sanctioned for filing the Complaint with

  no discernable basis for personal jurisdiction. 1 (ECF No. 32.) Specifically, Defendant’s

  sole place of business is in California, Plaintiff resides in Hawaii, and neither party has

  obvious connections to Colorado. (ECF No. 1 ¶¶ 5, 10.) On December 21, 2020,

  Liebowitz submitted his Response to the Court’s Order to Show Cause. (ECF No. 33.)

                                                 II. ANALYSIS

         In his Response, Liebowitz asserts that he filed Plaintiff’s Complaint with a good-

  faith belief that Defendant was subject to the Court’s personal jurisdiction. (ECF No. 33

  at 4.) Liebowitz primarily argues that a third-party vendor located in Colorado, Native

  Slope, sold Defendant’s products on its website, thereby providing a basis for specific

  personal jurisdiction in the District of Colorado. (Id. at 7–8.) He also posits that where a

  defendant places an infringing product into the stream of commerce, personal

  jurisdiction may exist. (Id. at 4–7.)

  A.     Personal Jurisdiction

         A court’s exercise of personal jurisdiction over a non-resident defendant must

  comport with the requirements of Colorado’s long-arm statute and constitutional due

  process requirements. Oaster v. Robertson, 173 F. Supp. 3d 1150, 1162 (D. Colo.

  2016). Thus, a court may only exercise personal jurisdiction over a non-resident party if

  that party has sufficient minimum contacts with the state such that the exercise of

  jurisdiction would not violate “traditional notions of fair play and substantial justice.” Id.;



  1
   The Court also ordered Liebowitz to show cause why his Motion to Withdraw should not be
  stricken for failure to comply with Local Attorney Rule 5, which the Court addressed in an earlier
  order. (ECF No. 40.)


                                                  2
Case 1:20-cv-01122-WJM-KLM Document 43 Filed 04/21/21 USDC Colorado Page 3 of 6




  see also International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Specific

  personal jurisdiction over an out-of-state company exists if the company “purposefully

  directed its activities at residents of the forum state,” and the plaintiff’s injuries arose out

  of such activities. Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1071

  (10th Cir. 2008). The purposeful direction doctrine prevents defendants from being

  bound to appear based on “‘random, fortuitous, or attenuated contacts’ with the forum

  state.” Floyd’s 99 Holdings, LLC v. Jude’s Barbershop, Inc., 989 F. Supp. 2d 1202,

  1207 (D. Colo. 2012) (citing Dudnikov, 514 F.3d at 1070).

         This action arises out of Plaintiff’s claim that Defendant impermissibly published

  certain photographs taken by Plaintiff on its website for advertising purposes. (See

  generally ECF No. 1.) Plaintiff makes no allegation that Defendant placed Plaintiff’s

  photographs in the “stream of commerce,” only that it displayed the photographs for

  marketing purposes on its own website. (Id. ¶¶ 10–11.) Thus, Liebowitz’s suggestion

  that Defendant sold infringing products in Colorado is misleading and inapposite on

  these facts.

         Liebowitz also asserts that Plaintiff’s photographs may have been included in

  promotional materials Defendant provided to Native Slope to sell its products, which he

  posits would provide a basis for the Court to exercise personal jurisdiction over

  Defendant. (ECF No. 33 at 8.) The exhibit attached to Liebowitz’s Response only

  demonstrates that Native Slope carried Defendant’s eyewear products and does not

  contain Plaintiff’s photographs. (ECF No. 33-1.) Liebowitz speculates, however, that “it

  is plausible” that Defendant sent Plaintiff’s photographs to Native Slope as part of the




                                                 3
Case 1:20-cv-01122-WJM-KLM Document 43 Filed 04/21/21 USDC Colorado Page 4 of 6




  promotional materials. (ECF No. 33 at 8.) This far-fetched speculation, in the absence

  of any evidence, does not provide a basis for personal jurisdiction.

         Defendant’s scant business activities in Colorado are insufficient to establish

  purposeful direction as required for the exercise of specific personal jurisdiction in a

  particular state. See Floyd’s 99 Holdings, LLC, 989 F. Supp. 2d at 1207. To the extent

  that Liebowitz argues that sale of products on a website accessible in Colorado

  establishes minimum contacts, the Tenth Circuit is clear that the online sale of products

  is not sufficient to create a basis for specific personal jurisdiction. By its nature, the

  Internet is accessible in every state, “potentially rendering the limits of personal

  jurisdiction meaningless.” Shrader v. Biddinger, 633 F.3d 1235, 1240 (10th Cir. 2011).

         Nor does Defendant’s minimal connection to Colorado establish the type of

  “continuous and systematic” contacts required for a court to exercise general

  jurisdiction. See Oaster v. Robertson, 173 F. Supp. 3d 1150, 1163 (D. Colo. 2016)

  (finding no general personal jurisdiction where plaintiff’s complaint contained only

  conclusory statement that “at all material times, [Defendant] did and continues to do

  business in Colorado”). The law is clear that the mere transaction of business in the

  forum state is not sufficient to establish a basis for personal jurisdiction. See Daimler

  AG v. Bauman, 571 U.S. 117, 137–38 (2014); Oaster, 173 F. Supp. 3d at 1163. The

  Court therefore concludes that Defendant is not subject to personal jurisdiction in the

  District of Colorado.

  B.     Imposition of Sanctions

         Given that Defendant has little to no connection to Colorado—and that this action

  did not arise out of those putative connections—the Court rejects the notion that




                                                 4
Case 1:20-cv-01122-WJM-KLM Document 43 Filed 04/21/21 USDC Colorado Page 5 of 6




  Liebowitz commenced this lawsuit with a legitimate belief that personal jurisdiction

  existed. Nor does Liebowitz demonstrate any basis in law or fact to conclude that

  personal jurisdiction exists in this case.

         Moreover, as noted in the Court’s Order to Show Cause, Liebowitz has

  committed a litany of other professional offenses, typically based on the same tactic of

  filing slapdash lawsuits in bad faith. See, e.g., Mondragon v. Nosrak LLC, 2020 WL

  2395641 (D. Colo. May 11, 2020) (sanctioning Liebowitz and listing his repeated

  violation of court orders and disregard for personal jurisdiction rules in other cases);

  Ward v. Consequence Holdings, Inc., 2020 WL 2219070, at *3 (S.D. Ill. May 7, 2020)

  (sanctioning Liebowitz for filing suit in an improper venue “as a bad faith, frivolous

  attempt to harass [the defendant]”); McDermott v. Monday, LLC, 2018 WL 5312903, at

  *2 (S.D.N.Y. Oct. 26, 2018) (citing numerous cases where lawsuits filed by Liebowitz

  have been dismissed, settled, or otherwise disposed of before any merits-based

  litigation). Liebowitz’s pattern of disregard for the rules of jurisdiction and venue, and

  his repeated disrespect for court orders, further suggest that Liebowitz filed suit in the

  District of Colorado in bad faith and in an effort to inconvenience Defendant.

         Liebowitz’s persistent abuse of the judicial process provides additional grounds

  for the Court to impose sanctions through its inherent authority to do so. See Chambers

  v. NASCO, Inc., 501 U.S. 32, 44–45 (1991); see also Rice v. NBCUniversal Media, LLC,

  2019 WL 3000808, at *3–*4 (S.D.N.Y. July 10, 2019) (imposing sanctions on Mr.

  Liebowitz pursuant to court’s inherent powers). As discussed in the Order to Show

  Cause, requiring Liebowitz to reimburse Defendant’s legal fees and costs is an

  appropriate sanction here. (ECF No. 32 at 8; see also Goodyear Tire & Rubber v.




                                                5
Case 1:20-cv-01122-WJM-KLM Document 43 Filed 04/21/21 USDC Colorado Page 6 of 6




  Haeger, 137 S. Ct. 1178, 1186 (2017) (stating that an assessment of attorneys’ fees is a

  permissible sanction against a party that has engaged in misconduct).) The Court

  therefore makes its Order to Show Cause absolute and orders that Liebowitz pay

  Defendant’s attorneys’ fees and costs. Defendant is directed to submit documentation

  of its attorneys’ fees and costs reasonably incurred in defending this action.

                                           III. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

  1.     The Court’s Order to Show Cause (ECF No. 32) is MADE ABSOLUTE and the

         Court finds that Plaintiff filed this action in the District of Colorado without a good-

         faith basis for personal jurisdiction;

  2.     As a sanction for Liebowitz’s vexatious conduct, the Court awards Defendant its

         reasonable attorneys’ fees and costs; and

  3.     Defendant is DIRECTED to file documentation of its attorneys’ fees and costs

         reasonably incurred in defending this action no later than April 27, 2021. This

         documentation will include, but not be limited to, a demonstration by Defendant

         that it exercised reasonable billing judgment in preparing this attorneys’ fees and

         costs submission.


         Dated this 21st day of April, 2021.

                                                      BY THE COURT:



                                                      ______________________
                                                      William J. Martinez
                                                      United States District Judge




                                                  6
